Order, entered March 1, 1966, unanimously modified on the law, the facts and in the exercise of discretion, to the extent of granting a hearing as to the changed needs of plaintiff and the change in circumstances of the parties since the date of the judgment of separation in 1955 and, as so modified, affirmed, with $30 costs and disbursements to abide the event. Should defendant stipulate that he is of sufficient financial ability to pay any reasonable sum which the court may find plaintiff to-be entitled to, then, in such event, the hearing ordered shall be restricted solely to the questions of plaintiff’s change in circumstances and needs. Concur — Botein, P. J., McNally, Eager, Steuer and Capozzoli, JJ.